DISMISS and Opinion Filed June 16, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00395-CV

               NOVO POINT, LLC, QUANTEC, LLC,
            RPV, LTD., AND JEFFREY BARON, Appellants
                               V.
     ELISSA KATZ A/K/A LISA KATZ, DOMAIN VAULT, LLC, AND
              DOMAIN PROTECTION, LLC, Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01898-D

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellants’ motion for an extension of time to file a

petition for permissive appeal and appellees’ response opposing the motion. On

May 28, 2021, appellants filed both a petition for permissive appeal of the trial

court’s May 4, 2021 interlocutory order together with an extension motion. See TEX.

R. APP. P. 28.3. Appellants’ reasons for an extension are that counsel had “multiple

other pressing matters” and the history of the case and record are extensive.

Appellants fail to show the additional time was necessary as a result of

“inadvertence, mistake, or mischance.” See TEX. R. APP. P. 28.3(d); Hone v.
Hanafin, 104 S.W.3d 884, 886 (Tex. 2003) (per curiam). Accordingly, we deny the

extension motion and dismiss the petition.




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE

210395F.P05




                                       –2–